Case: 4:15-cr-00049-CDP Doc. #: 672 Filed: 11/14/19 Page: 1 of 3 PageID #: 4151



                              UNITED STATES DISTRICT COURT
                             . EASTERN DISTRICT OF ,MISSOURI
                                    EASTERN DNISION

 UNITED STATES OF AMERICA,                  )
                                            )
 Plaintiff,                                 )
                                            )
 v.                                         ) Case No. 4:15 CR 00049 CDP DDN
                                            )
 RAMIZ ZIJAD HODZIC,                        )
   a/k/a Siki Ramiz Hodzic,                 )
                                            )
 Defendant.                                 )

                               FACTUAL ALLEGATIONS
                          IN SUPPORT OE JUDICIAL REMOVAL


        Comes now the United States of America, by and through its attorneys, Jeffrey B. Jensen,

United States Attorney for the Eastern District of Missouri, and Matthew T. Drake, Howard J.

Marcus, and Kenneth R. Tihen, Assistant United States Attorneys for said District an hereby gives

notice to Ramiz Zijad Hodzic ("the defendant") and to his attorneys of record, Kevin Curran and

Diane Dragan, Assistant Federal Public Defenders,, that the United States of America alleges the

following facts in support of the request for an Order of Judicial Removal:

        1.     The defendant is not a citizen or national of the United States.

       2.      The defendant is a native of Xugoslavia and a citizen of Bosnia-Herzegovina

("Bosnia").

        3.     The defendant was admitted to the United States as a refugee under s~ction 207 of the

Immigration and Nationality Act ("INA" or "Act"), on or about February 10, 1998, at New York,

New York.

       4.      At the time of sentencing in the instant ~riminal proceeding, the defendant will be

convicted in the United States District Court, Eastern District of Missouri, of the following counts
Case: 4:15-cr-00049-CDP Doc. #: 672 Filed: 11/14/19 Page: 2 of 3 PageID #: 4152



charged in the Indictment: Count One, conspiring to provide ·material support in furtherance of a

crime of terrorism, in violation of Title 18, United States Code, Section 2339A; and Count Three,

providing material support in furtherance of a crime of terrorism, in violation of Title 18, United

States Code, Section 2339A.

        5.      The maximum term of imprisonment for a conviction of Count One - conspiracy to

provide material support in furtherance of a crime of terrorism, in violation of Title 18, United States

Code, Section 23 39A - is 15 years. The maximum term of imprisonment for a conviction of Count

Three - providing material support in furtherance of a crime of terrorism, in violation of Title 18,

United States Code, Section 2339A-·is 15 years.

        6.      The defendant is, and at sentencing will be, subject to removal from the United States

pursuant to Section 237(a)(4)(B) of the INA, as amended, 8 U.S.C. § 1227(a)(4)(B), as an alien

described in Section212(a)(3)(B)(i)(I) of the INA, 8 U.S.C. § 1182(a)(3)(B)(i)(I), for having engaged

in terrorist activity, specifically as defined in 1) Section 212(a)(3)(B)(iv)(IV)(aa) of the INA, 8

U.S.C. § l l 82(a)(3)(B)(iv)(IV)(aa), by soliciting funds or other things ofvalue for a terrorist activity;

2) Section 212(a)(3)(B)(iv)(Vl)(aa) of the INA, 8 U.S.C. § l 182(a)(3)(B)(iv)(VI)(aa), by committing

an act that he knew, or reasonably should have known, afforded material support for the commission

of a terrorist activity; and 3) Section 212(a)(3)(B)(iv)(VI)(aa) of the INA, 8 U.S.C. §

l 182(a)(3)(B)(iv)(VI)(aa), by committing an act that he knew, or reasonably should have known,

afforded material support to an individual he knew, or reasonably should have known, has committed

or plans to commit a terrorist activity.




                                                    2
Case: 4:15-cr-00049-CDP Doc. #: 672 Filed: 11/14/19 Page: 3 of 3 PageID #: 4153




      · Wherefore, pursuant to Section 238(c) of the INA, 8 U.S.C. § 1228(c), the United States of

America requests that the Court, at the time of sentencing, order that the defendant be removed from

the United States to Bosnia.



Dated: November 12, 2019


                                                    JEFFREY B. JENSEN
                                                    United States Attorney
                                                    EASTERN DISTRICT OF MISSOURI

                                                    Is Matthew T. Drake
                                                    Matthew T. Drake - 46499MO
                                                    Assistant United States Attorney
                                                    111 South 10th Street, Room 20.333
                                                    St. Louis, Missouri 63102
                                                    (314) 539-2200




                                                3
